Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 06/30/2021. In virtue of this communication, claims 1-20 currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 01/14/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/30/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 06/30/2021 accepted as part of the formal application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-15 and 18-20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 10,
The recitation “a multi-band frequency signal” in line 5 is considered vague because it is confused with “a multi-band frequency signal” in lines 2-3. Clarification is required.

Regarding claim 15,
	The recitation “a first distance of the second nonconductive member” in lines 2 and 3 is considered vague because it is not clear that the first distance is from where to where. Clarification is required.

Regarding claim 18,
The recitation “a multi-band frequency signal” in line 5 is considered vague because it is confused with “a multi-band frequency signal” in lines 2-3. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nickel et al (US 20130194139 of record), hereinafter Nickel.

Regarding claim 1,
Nickel discloses an electronic device (an electronic device 10, Fig 1), comprising:
a housing (a housing 12, Fig 1);
a conductive member (a housing member 16, Fig 1) forming at least a part of the housing;
first to third nonconductive members (gap structures 181,182 and 183, Fig 1) separating the conductive member, wherein the conductive member includes a first conductive pattern (a first member 161, Fig 1) disposed between the first nonconductive member and the second nonconductive member, and a second conductive pattern (a second member 162, Fig 1) disposed between the second nonconductive member and the third nonconductive member;
a first feeding part (a first transmission line 62, Fig 3) connected to the first conductive pattern;
a second feeding part (a second transmission line 50, Fig 3) connected to the second conductive pattern;
a first ground part (a ground feed terminal 64, Fig 3) connected to the first conductive pattern at a point adjacent to the second nonconductive member (Fig 3); and
Nickel does not explicitly teach a communication circuit electrically connected with the conductive member.
However, Nickel teaches a radio-frequency transceiver 76 connected with an antenna 40 (Fig 4). This teaching is result effect in order to provide a tunable antenna (paragraph [0048]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a communication circuit being electrically connected with a conductive member in Nickel, in order to provide improved ways of manufacturing antennas and electronic devices with antennas.

[AltContent: arrow][AltContent: textbox (SF)][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (163)][AltContent: arrow][AltContent: textbox (162)][AltContent: textbox (161)][AltContent: arrow][AltContent: textbox (183)][AltContent: arrow][AltContent: arrow][AltContent: textbox (182)][AltContent: arrow][AltContent: textbox (181)][AltContent: textbox (Nickel (US 20130194139))]
    PNG
    media_image1.png
    679
    719
    media_image1.png
    Greyscale


[AltContent: textbox (Nickel (US 20130194139))][AltContent: arrow][AltContent: arrow][AltContent: textbox (D_182)][AltContent: connector][AltContent: textbox (CP_584)][AltContent: arrow][AltContent: arrow][AltContent: textbox (G_584)][AltContent: arrow][AltContent: textbox (G_583)][AltContent: textbox (+X)][AltContent: textbox (+Y)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    754
    832
    media_image2.png
    Greyscale


Regarding claim 2,
Nickel as modified discloses the claimed invention, as described in claim 1.
Nickel teaches the first nonconductive member faces a first direction (a first direction in positive X direction, Fig 3),
wherein the third nonconductive member faces a second direction (a second direction in negative X direction, Fig 3), which is opposite to the first direction, and
wherein the second nonconductive member faces a third direction (a third direction in positive Y direction, Fig 3), which is perpendicular to the first direction or the second direction.
Regarding claim 3,
Nickel as modified discloses the claimed invention, as described in claim 2.
Nickel teaches a distance between the first nonconductive member and the second nonconductive member (a distance in X direction, Fig 3) is substantially the same as a distance between the third nonconductive member and the second nonconductive member (a distance in X direction, Fig 3).

Regarding claim 4,
Nickel as modified discloses the claimed invention, as described in claim 1.
Nickel teaches a second ground part (a ground feed terminal 52, Fig 3), wherein the conductive member is separated into the first conductive pattern (Fig 1) and a third conductive pattern (a third member 163, Fig 1) with respect to the first nonconductive member, and wherein the second ground part is connected to the third conductive pattern (Fig 3).

Regarding claim 5,
Nickel as modified discloses the claimed invention, as described in claim 4.
Nickel teaches the second ground part is adjacent to the first nonconductive member and is connected to the third conductive pattern (Fig 3).

Regarding claim 6,
Nickel as modified discloses the claimed invention, as described in claim 1.
Nickel teaches:
a third ground part (a ground part G_583, Fig 3); and
a fourth ground part (a ground part G_584, Fig 3),
wherein the conductive member is separated into the second conductive pattern and a fourth conductive pattern (a conductive pattern CP_584, Fig 3) with respect to the third nonconductive member,
wherein the third ground part is connected to the second conductive pattern (Fig 3), and
wherein the fourth ground part is connected to the fourth conductive pattern (Fig 3).

Regarding claim 7,
Nickel as modified discloses the claimed invention, as described in claim 6.
Nickel teaches the third ground part is adjacent to the third nonconductive member and is connected to the second conductive pattern (Fig 3), and
wherein the fourth ground part is adjacent to the third nonconductive member and is connected to the fourth conductive pattern (Fig 3).

Regarding claim 10,
Nickel as modified discloses the claimed invention, as described in claim 1.
Nickel does not explicitly teach the first conductive pattern and the first feeding part operate as a first antenna transmitting and receiving a multi-band frequency signal, and wherein the second conductive pattern and the second feeding part operate as a second antenna transmitting and receiving a multi-band frequency signal.
However, Nickel teaches the first conductive pattern has a high band antenna HBA and a low band antenna LBA, and the antennas (the first and the second conductive patterns) may be used separately to cover separate communications bands of interest or may be used together to implement an antenna diversity scheme or a multiple-input-multiple-output (MIMO) antenna scheme (paragraph [0043]). This teaching is result effect in order to provide an antenna device separately covering separate communications bands of interest (paragraph [0043]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first conductive pattern and a first feeding part operating as a first antenna transmitting and receiving a multiband frequency signal, and wherein a second conductive pattern and a second feeding part operating as a second antenna transmitting and receiving another multi-band frequency signal in Nickel as modified, in order to provide improved ways of manufacturing antennas and electronic devices with antennas.

Regarding claim 11,
Nickel as modified discloses the claimed invention, as described in claim 10.
Nickel does not explicitly teach the first antenna transmits and receives signal through a first frequency band, and wherein the second antenna transmits and receives signal through a second frequency band, at least a part of the second frequency band is common to the first frequency band.
However, Nickel teaches the first conductive pattern has a high band antenna HBA and a low band antenna LBA, and the antennas (the first and the second conductive patterns) may be used separately to cover separate communications bands of interest or may be used together to implement an antenna diversity scheme or a multiple-input-multiple-output (MIMO) antenna scheme (paragraph [0043]). This teaching is result effect in order to provide an antenna device may be used to implement an antenna diversity scheme (paragraph [0043]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna transmitting and receiving signal through a first frequency band, and wherein a second antenna transmitting and receiving signal through a second frequency band, at least a part of the second frequency band being common to the first frequency band in Nickel as modified, in order to provide improved ways of manufacturing antennas and electronic devices with antennas.

Regarding claim 12,
Nickel as modified discloses the claimed invention, as described in claim 11.
Nickel does not explicitly teach the first antenna transmits and receives signal through the second frequency band by switching, and wherein the second antenna transmits and receives signal through the first frequency band. 
However, Nickel teaches the antennas (the first and the second conductive patterns) may be used separately to cover separate communications bands of interest or may be used together to implement an antenna diversity scheme or a multiple-input-multiple-output (MIMO) antenna scheme (paragraph [0043]). This teaching is result effect in order to provide an antenna device separately covering separate communications bands of interest (paragraph [0043]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna transmitting and receiving signal through a second frequency band by switching, and wherein a second antenna transmitting and receiving signal through a first frequency band in Nickel as modified, in order to provide improved ways of manufacturing antennas and electronic devices with antennas.

Regarding claim 13,
Nickel as modified discloses the claimed invention, as described in claim 11.
Nickel teaches the first antenna comprises an inverted F antenna (IFA) (Fig 3).
Nickel does not explicitly teach the second antenna comprises a loop antenna.
However, Nickel teaches antenna 40L may be formed from the portions of midplate 58 and peripheral conductive housing member 16 that surround dielectric-filled opening 56 (Fig 3, paragraph [0044]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna comprising an inverted F antenna, wherein a second antenna comprising a loop antenna in Nickel as modified, in order to provide improved ways of manufacturing antennas and electronic devices with antennas.

Regarding claim 14,
Nickel as modified discloses the claimed invention, as described in claim 11.
Nickel teaches the first antenna comprises an inverted F antenna (IFA) (Fig 3).
Nickel does not explicitly teach the second antenna comprises a semi-inverted F antenna.
However, Nickel teaches antennas 40 may be formed using any suitable antenna types.  For example, antennas 40 may include antennas with resonating elements that are formed from loop antenna structure, patch antenna structures, inverted-F antenna structures, closed and open slot antenna structures, planar inverted-F antenna structures, helical antenna structures, strip antennas, monopoles, dipoles, hybrids of these designs, etc.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna comprising an inverted F antenna, wherein a second antenna comprising a semi-inverted F antenna in Nickel as modified, in order to provide improved ways of manufacturing antennas and electronic devices with antennas.

Regarding claim 15,
Nickel as modified discloses the claimed invention, as described in claim 1.
Nickel teaches the first ground part is connected to the first conductive pattern within a first distance range from the second nonconductive member (a distance between the second nonconductive member and the first nonconductive member in X direction, Fig 3).

Claims 8-9 and 17-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nickel et al (US 20130194139), hereinafter Nickel, in view of Komulainen et al (US 20150234077 of record), hereinafter Komulainen.

Regarding claim 8,
Nickel as modified discloses the claimed invention, as described in claim 1.
Nickel does not teach the communication circuit comprises:
a first communication circuit; and
a second communication circuit,
wherein the first feeding part is connected to one of the first communication circuit and the second communication circuit through switching, and
wherein the second feeding part is connected to the other of the first communication circuit and the second communication circuit through switching.
However, Komulainen teaches an electronic device (an antenna system, Fig 3), comprising a communication circuit (a radio frequency circuit, Fig 3), wherein the communication circuit comprises:
a first communication circuit (an RF1 transceiver 302, Fig 3); and
a second communication circuit (an RF2 receiver 304, Fig 3),
wherein a first feeding part (a feeding F302, Fig 3) is connected to one of the first communication circuit and the second communication circuit through switching (a DPDT RF switch 306, Fig 3), and
wherein a second feeding part (a feeding F304, Fig 3) is connected to the other of the first communication circuit and the second communication circuit through switching (Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a communication circuit comprising a first communication circuit and a second communication circuit, wherein a first feeding part being connected to one of the first communication circuit and the second communication circuit through switching, and wherein a second feeding part being connected to the other of the first communication circuit and the second communication circuit through switching in Nickel as modified, as taught by Komulainen, in order to provide an improved efficient communication circuit.
[AltContent: textbox (Komulainen (US 20150234077))][AltContent: textbox (F304)][AltContent: arrow][AltContent: arrow][AltContent: textbox (F302)][AltContent: arrow][AltContent: textbox (Radio frequency circuit)][AltContent: arrow][AltContent: textbox (Antenna system)]
    PNG
    media_image3.png
    439
    780
    media_image3.png
    Greyscale



Regarding claim 9,
Nickel as modified in view of Komulainen discloses the claimed invention, as described in claim 8.
Nickel does not teach one chip or an integrated circuit including the first communication circuit and the second communication circuit.
However, it is well known in the art that a chip or an integrated circuit including communication circuits (see Rofougaran, US 20090009405, Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use one chip or an integrated circuit including a first communication circuit and a second communication circuit in Nickel as modified, in order to provide an improved efficient communication circuit.

Regarding claim 17,
Nickel discloses an electronic device (an electronic device 10, Fig 1), comprising:
a display (a display 14, Fig 1);
a housing (a housing 12, Fig 1) including a first surface (a first surface S1, Fig 1) including the display, a second surface (a second surface S2, Fig 1) opposite to the first surface, and a side surface (a side surface SF, Fig 1) disposed between the first surface and the second surface;
wherein the side surface includes a first conductive pattern (a first member 161, Fig 1), a second conductive pattern (a second member 162, Fig 1), a first nonconductive member (a gap structure 181, Fig 1), a second nonconductive member (a gap structure 182, Fig 1), and a third nonconductive member (a gap structure 183, Fig 1),
wherein the first conductive pattern is disposed between the first nonconductive member and the second nonconductive member (Fig 1),
wherein the second conductive pattern is disposed between the second nonconductive member and the third nonconductive member (Fig 1), and
wherein the second conductive pattern is connected with a ground part (a ground feed terminal 64, Fig 3) at a point spaced apart from the second nonconductive member by a preset distance (a distance D_182, Fig 3) for isolation of the first conductive pattern (Fig 19).
Nickel does not teach a first communication circuit and a second communication circuit, wherein the first conductive pattern is connected to the first communication circuit through a first feeding part, wherein the second conductive pattern is connected to the second communication circuit through a second feeding part.
However, Komulainen teaches an electronic device (an antenna system, Fig 3), comprising:
a first communication circuit (an RF1 transceiver 302, Fig 3); and
a second communication circuit (an RF2 receiver 304, Fig 3),
wherein a first conductive pattern (an antenna 1, Fig 3) is connected to the first communication circuit through a first feeding part (a feeding F302, Fig 3),
wherein the second conductive pattern is connected to the second communication circuit through a second feeding part (a feeding F302, Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first communication circuit and a second communication circuit, wherein a first conductive pattern being connected to the first communication circuit through a first feeding part, wherein a second conductive pattern being connected to the second communication circuit through a second feeding part in Nickel, as taught by Komulainen, in order to provide an improved efficient communication circuit.

Regarding claim 18,
Nickel in view of Komulainen discloses the claimed invention, as described in claim 17.
Nickel does not explicitly teaches the first conductive pattern and the first feeding part operate as a first antenna transmitting and receiving a multi-band frequency signal, and wherein the second conductive pattern and the second feeding part operate as a second antenna transmitting and receiving a multi-band frequency signal.
However, Nickel teaches the first conductive pattern has a high band antenna HBA and a low band antenna LBA, and the antennas (the first and the second conductive patterns) may be used separately to cover separate communications bands of interest or may be used together to implement an antenna diversity scheme or a multiple-input-multiple-output (MIMO) antenna scheme (paragraph [0043]). This teaching is result effect in order to provide an antenna device separately covering separate communications bands of interest (paragraph [0043]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first conductive pattern and a first feeding part operating as a first antenna transmitting and receiving a multiband frequency signal, and wherein a second conductive pattern and a second feeding part operating as a second antenna transmitting and receiving another multi-band frequency signal in Nickel as modified, in order to provide improved ways of manufacturing antennas and electronic devices with antennas.

Regarding claim 19,
Nickel in view of Komulainen discloses the claimed invention, as described in claim 18.
Nickel does not explicitly teach the first antenna transmits and receives signal through a first frequency band, and wherein the second antenna transmits and receives signal through a second frequency band, at least a part of the second frequency band is common to the first frequency band.
However, Nickel teaches the first conductive pattern has a high band antenna HBA and a low band antenna LBA, and the antennas (the first and the second conductive patterns) may be used separately to cover separate communications bands of interest or may be used together to implement an antenna diversity scheme or a multiple-input-multiple-output (MIMO) antenna scheme (paragraph [0043]). This teaching is result effect in order to provide an antenna device may be used to implement an antenna diversity scheme (paragraph [0043]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna transmitting and receiving signal through a first frequency band, and wherein a second antenna transmitting and receiving signal through a second frequency band, at least a part of the second frequency band being common to the first frequency band in Nickel as modified, in order to provide improved ways of manufacturing antennas and electronic devices with antennas.

Regarding claim 20,
Nickel in view of Komulainen discloses the claimed invention, as described in claim 19.
Nickel does not explicitly teach the first antenna transmits and receives signal through the second frequency band by switching, and wherein the second antenna transmits and receives signal through the first frequency band.
However, Nickel teaches the antennas (the first and the second conductive patterns) may be used separately to cover separate communications bands of interest or may be used together to implement an antenna diversity scheme or a multiple-input-multiple-output (MIMO) antenna scheme (paragraph [0043]). This teaching is result effect in order to provide an antenna device separately covering separate communications bands of interest (paragraph [0043]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna transmitting and receiving signal through a second frequency band by switching, and wherein a second antenna transmitting and receiving signal through a first frequency band in Nickel as modified, in order to provide improved ways of manufacturing antennas and electronic devices with antennas.

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 16, the pertinent prior art does not adequately teach or suggest the claimed features “a second ground part; a third feeding part; a fourth feeding part; and fourth to sixth nonconductive members separating the conductive member, wherein the conductive member further includes a third conductive pattern disposed between the third nonconductive member and the fourth nonconductive member, a fourth conductive pattern disposed between the fourth nonconductive member and the fifth nonconductive member, a fifth conductive pattern disposed between the fifth nonconductive member and the sixth nonconductive member, and a sixth conductive pattern disposed between the sixth nonconductive member and the first nonconductive member, wherein the third feeding part is connected to the fourth conductive pattern and the fourth feeding part is connected to the fifth conductive pattern, and wherein the second ground part is connected to the fourth conductive pattern at a point adjacent to the fifth nonconductive member”.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845